Nichols, Judge:
This appeal for reappraisement is before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the counsel for the respective parties hereto, subject to the approval of the Court:
(1) That the merchandise covered by this appeal for reappraisement, consists of various glass tiling which was imported from Italy at the Port of Detroit on September 27,1961, and was appraised on the basis of units per square foot, less 10% packed.
(2) The merchandise was bulk packed and not glued or mounted on backing sheets.
(3) That at the time of exportation of said merchandise to the United States, the prices at which such merchandise was freely sold or offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, were the invoice unit values per kilo in bulk, less 5% packed.
(4) That the said appeal for reappraisement is submitted on this stipulation.
On the agreed facts, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is represented by the invoice unit values per kilo in bulk, less 5 percent, packed.
Judgment will be rendered accordingly.